ArrsTrcN. TEXAS    anal1
c:laAwi*‘d)l~H3    CL   xd.4srlwI~
    A%-rOKSKY      C,lcNERAI.              November 4, 1970

              Honorable Bill McCoy                      Opinion No. M-718
              County Attorney
              Ector County Courthouse                   Re: Whether a County Commis-
              Odessa, Texas 79760                           sioner has vacated his
                                                            office by moving from the
                                                            precinct from which he was
                                                            elected to office to another
                                                            part of the county.
              Dear Mr. McCoy:

                  By recent letter you have requested an opinion from this
              office in regard to the above stated matter. We quote from
              your letter as follows:

                       "One of our County Commissioners desires to
                  move to a new location in the county. This new
                  location is outside of the precinct in which he
                  was duly elected as a County Commissioner.   My
                  specific inquiry is this:

                       "(a) Does this commissioner automatically
                  vacate his office if and when he moves to this
                  new location in the county?

                       "(b) Can he still hold office as commissioner
                  in the precinct in which he was elected even if he
                  moves into another precinct in the county?"

                  Your conclusion is that, based upon an analysis of Harrison
              v. Chesshir, 316 S.W.2d 909 (Tex.Civ.App., 1958, rev. on other
              grounds, 159 T. 359, 320 S.W.2d 814, 19591, and Whitmarsh v.
              Buckley, 324S.W.2d 298 (Tex.Civ.App., 1959 no writ) the Com-
              missioner does not vacate his office, and thus may elect to
              continue to serve the remainder of his present term.

                  We agree.




                                               -3475-
Hon. Bill McCoy, page 2         (M-718)


    A County Commissioner is a county officer, elected to
represent the interest of the county, and does not automatically
vacate his office by moving to another part of the county outside
the precinct from which he was elected. Childress County v. Sachse,
158 Tex. 271, 312 S.W.2d 380 (1958); Whitmarsh v. Buckley, 324 S.W.Zd
298 (Tex.Civ.App., 1959, no writ); Attorney General's Opinion No.
O-6905 (1945).

                             SUMMARY

              A County Commissioner does not vacate his
         office automatically just because he moves
         his residence to another part of the county, and
         said Commissioner may continue to serve his term.




                                             General of Texas

Prepared by James C. McCoy
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bob Lattimore
John Banks
Gordon Cass
Harold Kennedy

MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -3476-